DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 59 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recited for a "computer-readable storage medium" and such medium fails to explicitly recite in the claim as being “non-transitory”. Thus, the examiner has given the broadest interpretation that the medium include carrier wave or signal. And claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-27, 42-45, and 59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bangolae et al (US Publication 2018/0098370 A1).
Regarding to claims 14 and 42, Bangolae discloses a terminal device 102 (fig. 1) for transmitting data, comprising: a transceiver 2306 (fig. 23), used for receiving 1910 indication information (relay configuration parameters) sent by a network device 110 (fig. 19 page 11 paragraph 0117), wherein the indication information is used for indicating at least one of the following: a first interface, a type of the first interface, a criterion for determining the type of the first interface, and a criterion for determining the first interface under at least one interface type (page 3 paragraphs 0041-0042; parameters to act as relay via Uu interface); and a processor 2304, used for entering or remaining in an idle state under the first interface according to the indication information (page 3 paragraph 0045 and page 9 paragraph 0103).
Regarding to claims 15 and 43, Bangolae discloses the terminal device is configured with at least one Uu interface and/or at least one of PC5 interface (page 2 paragraph 0033).
Regarding to claims 16 and 44, Bangolae discloses the indication information is used for indicating any one of the following: the type of the first interface is Uu type (page 3 paragraph 0042); the type of the first interface is PC5 type; and the types of the first interface are Uu type and PC5 type (page 8 paragraph 0096).
Regarding to claim 17, Bangolae discloses the criterion comprises an interface parameter threshold value, wherein the interface parameter threshold value is a Reference Signal Receiving Power (RSRP) threshold value or a Reference Signal Receiving Quality (RSRQ) threshold value (page 3 paragraph 0042).
Regarding to claims 18 and 45, Bangolae discloses determining the first interface in the at least one Uu interface and/or the at least one PC5 interface according to the indication information; and entering or remaining in, by the terminal device, the idle state under the first interface (page 3 paragraphs 0041-0045).
Regarding to claim 19, Bangolae discloses determining, by the terminal device, the type of the first interface among Uu type and PC5 type according to the indication information; and determining, by the terminal device, the first interface under the type of the first interface (page 8 paragraphs 0096-0097).
Regarding to claim 20, Bangolae discloses the criterion for determining the type of the first interface comprises: an interface parameter threshold value or an interface parameter threshold value set for determining the type of the first interface among multiple interface types (page 3 paragraph 0042).
Regarding to claim 21, Bangolae discloses the multiple interface types comprise: an interface type between the terminal device and the network device and an interface type between the terminal device and another terminal device (page 2 paragraph 0033).
Regarding to claim 22, Bangolae discloses the multiple interface types comprise Uu type and PC5 type (page 3 paragraph 0033).
Regarding to claim 23, Bangolae discloses the criterion for determining the first interface under at least one interface type comprises: an interface parameter threshold value for determining the first interface in multiple interfaces of a first interface type (page 3 paragraph 0042).
Regarding to claim 24, Bangolae discloses the first interface type is PC5 type (page 3 paragraph 0039).
Regarding to claim 25, Bangolae discloses an interface parameter of the first interface is greater than or equal to the interface parameter threshold value for determining the first interface (page 3 paragraph 0042).
Regarding to claim 26, Bangolae discloses the indication information is used for indicating that the first interface is an interface meeting at least one of the following conditions: a specific type of interface under a specific frequency, an interface under a specific Radio Access Type (RAT), an interface under a specific cell (page 3 paragraph 0041), the specific type of interface under a specific tracking area, and the specific type of interface under a specific address label.
Regarding to claim 27, Bangolae discloses before receiving, by the terminal device, the indication information sent by the network device, sending, by the terminal device, a measurement report to the network device, wherein the measurement report comprises measurement results of the terminal device on interfaces of multiple interface types (page 5 paragraph 0067).
Regarding to claim 59, Bangolae discloses a computer-readable storage medium store programs (page 15 paragraph 0170).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122.  The examiner can normally be reached on Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUC T DUONG/Primary Examiner, Art Unit 2467